Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

ANDREW PERRONG,
1657 THE FAIRWAY #131
JENKINTOWN, PA 19046

Plaintiff

Case No.
vs.
JURY TRIAL DEMANDED

BUILDING OPPORTUNITIES LLC
548 WELCOME LN ,
FEASTERVILLE TREVOSE, PA 19053
AND
FRANCIS MCGOVERN
548 WELCOME LN
FEASTERVILLE TREVOSE, PA 19053

Defendants.

COMPLAINT
Preliminary Statement
1, As the Supreme Court explained at the end of its term this year, “Americans

passionately disagree about many things. But they are largely united in their disdain for
robocalls. The Federal Government receives a staggering number of complaints about
robocalls—3.7 million complaints in 2019 alone. .. . For nearly 30 years, the people’s
representatives in Congress have been fighting back.” Barr v. Am. Ass'n of Pol. ConsultantsLLC,
140 S, Ct. 2335, 2343 (2020).

2. Plaintiff Andrew Perrong (Plaintiff) brings this action under the TCPA alleging
that BUILDING OPPORTUNITIES LLC (Building Opportunities) commissioned a series of

automated illegal telemarketing text messages to originate new customers by sending text

1

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 2 of 13

messages to telephone numbers listed on the National Do Not Call Registry and for which the
called party is charged for the messages, like Mr. Perrong’s number, which is prohibited by the
TCPA. The calls were made by Building Opportunities and at the supervision, direction, and
control of its principal, FRANCIS MCGOVERN (McGovern).

3. Building Opportunities is owned, operated, and controlled by FRANCIS
MCGOVERN.

A, The Plaintiff never consented to receive the calls, which were placed to him for
telemarketing purposes.

Parties

5. Plaintiff Andrew Perrong is a Pennsylvania resident and a resident of this District.

6. Defendant BUILDING OPPORTUNITIES LLC is a Pennsylvania corporation
which is headquartered at 548 Welcome Ln. Feasterville Trevose, PA 19053. It does business in
this District.

7. Defendant FRANCIS MCGOVERN is domiciled and resides at 548 Welcome Ln.
Feasterville Trevose, PA 19053, which lies within this District.

Jurisdiction & Venue

8. The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the
Plaintiff's claims arise under federal law.

9. Venue is proper under 28 U.S.C. § 1391(b)(1) because the Defendants are
residents of this District.

The Telephone Consumer Protection Act
10. In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

 

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 3 of 13

can be an intrusive invasion of privacy.” Telephone Consumer Protection Act of 1991, Pub. L.
No. 102-243, § 2(5) (codified at 47 U.S.C. § 227).
The TCPA Prohibits Automated Telemarketing Calls

t1. The TCPA makes it unlawful “to make any call (other than a call made for
emergency purposes or made with the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone
number assigned to a... cellular telephone service .. . or any service for which the called party
is charged for the call.” 47 U.S.C. § 227(b)(1)(A)GiN).

12. A text message is considered a “call” for the purposes of the TCPA.

13. The TCPA provides a private cause of action to persons who receive calls in
violation of 47 U.S.C, § 227(b)(1)(A). 47 U.S.C. § 227(b)(3).

14. According to findings by the Federal Communication Commission (FCC), the
agency Congress vested with authority to issue regulations implementing the TCPA, such calls
are prohibited because, as Congress found, automated or prerecorded telephone calls are a
greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly
and inconvenient.

15. In 2013, the FCC required prior express written consent for all autodialed or
prerecorded telemarketing calls (robocalls) to wireless numbers, services for which the called
party is charged for the call, and residential lines. Specifically, it ordered that:

[A] consumer’s written consent to receive telemarketing robocails must be signed

and be sufficient to show that the consumer: (1) received “clear and conspicuous

disclosure” of the consequences of providing the requested consent, i.e., that the

consumer will receive future calls that deliver prerecorded messages by or on behalf

of a specific seller; and (2) having received this information, agrees unambiguously

to receive such calls at a telephone number the consumer designates.[] In addition,

the written agreement must be obtained “without requiring, directly or indirectly,
that the agreement be executed as a condition of purchasing any good or service. ]”

 

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 4 of 13

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
27 F.C.C. Red. 1830, 1844 (2012) (footnotes omitted).

The Growing Problem of Automated Telemarketing

16. “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls, FCC, (July 22, 2016,
10:30 AM), https://www.fec.gov/news-events/blog/20 1 6/07/22/cutting-robocalls
[https://archive.is/w2afC] (statement of FCC chairman).

17. “The FTC receives more complaints about unwanted calls than all other
complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
Protection, Jn re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),
https://www.fic.gov/system/files/documents/advocacy_documents/commentstaff-fte-bureau-
consumer-protection-federal-communications-commission-
rulesregulations/16061 6robocallscomment.pdf.

18. In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,
compared with 3,401,614 in 2016. Fed. Trade Comm’n, TC Releases FY 2017 National Do Not
Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-
events/press-releases/2017/12/ftc-releases-fy-201 7-national-do-not-call-registry-data-book-dne
[https://archive.is/oPZS W ].

19, The New York Times recently reported on the skyrocketing number of robocall
complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s
Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
https://www.nytimes.com/2018/0 5/06/your-money/robocalls-rise-illegal html

4

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 5 of 13

[https://archive.is/mS9Fb}; see also Katherine Bindley, Why Are There So Many Robocalls?
Here’s What You Can Do About Them, Wall St. J. July 4, 2018, 10:30 PM),

https:/Avww. wsj.com/ articles/why-there-are-so-many-robocalls-heres-what-you-can-do-about-
them-1530610203 [https://archive.is/V2U Yp].

20, Industry data shows that the number of robocalls made each month increased
from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
years. U.S. Endures 4.7 Billion Robocalls in July, According to YouMail Robocall Index,
YouMail (Aug. 6, 2019, 9:00 AM), https://www.prnewswire.com/news-releases/us-endures-4-7-
billion-robocalls-in-july-according-to-youmail-robocall-index-300895976. html
(https://archive.is/pnUS5s].

21. According to online robocall tracking service “YouMail,” 5.6 billion robocalls
were placed in October 2019 at a rate of approximately 180.6 million per day. Robocall Index,
YouMail, https://robocallindex.com/ [https://archive.is/fwZD8]. In 2019, YouMail’s robocall
totals exceeded 58.5 billion. Historical Robocalls By Time, YouMail,
https://robocallindex.com/history/time [https://archive.is/X WefY ].

22, The FCC also has received an increasing number of complaints about unwanted
calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
2018. Consumer Complaint Data Center, FCC, www.fcc.gov/consumer-help-center-data

[https://archive.is/wip/ojuBF].

The National Do Not Call Registry
23, The National Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 CFR. § 64.1200(c)(2).

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 6 of 13

24, A listing on the Registry “must be honored indefinitely, or until the registration is
cancelled by the consumer or the telephone number is removed by the database administrator.”
Id.

25. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers whose numbers are on the Registry and provides
a private right of action against any entity that makes those calls, or “on whose behalf” such calls

are promoted. 47 U.S.C. § 227(c)(5); 47 C-E.R. § 64.1200(c)(2).

Factual Allegations

26. Defendant Building Opportunities is a real estate investment company, commonly
referred to as a “house flipper,” which buys and sells properties throughout the greater
Philadelphia area.

27. Building Opportunities uses telemarketing to solicit potential customers and/or
victims to sell their homes to them, or to purchase homes from them.

28. Building Opportunities is not registered as a telemarketer with the Attorney
General of Pennsylvania.

29, One of the strategies used by the Defendants involves the use of automated text
messages. Defendants send out these message blasts en masse to telephone numbers throughout
the area, hoping they reach someone interested in buying or selling their property.

30. Ifa person responds to those messages, they interact with a series of follow-up
messages and responses (commonly referred to as “canned messages”) in an automated and pre-
programmed fashion.

31. The Plaintiff did not consent to receive these calls/messages and his number is on

the National Do Not Call Registry.

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 7 of 13

32. Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 1539).

33. Plaintiff has a private telephone number of (215) 338-XXXX.

34. The Plaintiffis charged for each call placed to that number and for each text
message sent to that number.

35, The number is not associated with any business.

36. The Plaintiff registered the number on both the Federal and Pennsylvania State
Do-Not-Call registries, was on such registries for more than thirty-one days prior to the calls, and
never removed the number from these registries.

37. The number is used for Mr. Perrong’s personal residential use.

38. Building Opportunities and McGovern sent at least seven automated, pre-
programmed text messages to Plaintiff on December 10, 2020.

39, These messages came from the caller [D, 610-795-5524.

40. The messages were sent using an “artificial or prerecorded voice” because the
messages are pre-programmed by a computer before they are sent. Moreover, when this number
is called back, it immediately answers and plays a series of pre-recorded messages made using an
attificial or prerecorded voice,

41. In addition, interacting with this system provides no functionality to interact with
a human, but only gives the caller the option to be “removed immediately” or leave a message
for “Building Opportunities.”

42. Despite the fact that the Plaintiff called the number after he received the first text
message to ascertain the identity of the caller and pressed one to be “removed immediately” from
Defendants’ list, the text messages continued.

43. The specific service provider used by Defendants is Twilio.

 

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 8 of 13

44,  Twilio’s website, https:/Avww.twilio.com/solutions/text-marketing,
archived at https://archive.is/JWOmgq, boasts the ability to send automatic text messages for
advertising and promotional purposes.

45, In fact, their website boasts the ability to send more than /00 text messages per
second, or 8.6 million text messages per day. This would far exceed the capability of any human
being to type and send manually, see https://www.twilio.com/blog/2017/02/twilio-shortcode-
100-mps.html archived at https://archive.is/2qbuy.

46. In addition, it is incongruous that the Plaintiff would receive messages that were
manually typed by a person, only to be directed to an automated system when he returned the
call.

47, These facts support the Plaintiffs allegation that the text messages were made
using an “Automatic Telephone Dialing System”, as that term is defined by the TCPA.

48. Prior to filing suit, Plaintiff requested, in writing, that Defendants provide him a
copy of their Do-Not-Call policy, but received no response.

49. Because Plaintiff asked to be placed on Defendants’ Do-Not-Call list and was not,
it is evident that Defendants do not maintain such a list. Likewise, based on this fact and the fact
that they did not produce one when requested, it is clear that Defendants do not have any Do-
Not-Call policies or procedures in place. Based on the nature of their illegal activities,
Defendants’ noncompliance with the law in this regard is unsurprising.

50. | The communications received by Plaintiff demonstrate that the messages were
sent for the purpose of encouraging the purchase or rental of, or investment in, property, goods,

or services as it seeks to have him purchase or sell property. Moreover, Defendants are self-

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 9 of 13

described “real estate investors.” The messages therefore qualified as telemarketing. See 47
CER. § 64.1200(f)(12).

51. Mr. McGovern made the automated calls for Building Opportunities, He either
physically programmed the automatic dialer to dial them or instructed others to do the same.

52. Plaintiff was harmed by these messages. He was temporarily deprived of
legitimate use of his message storage space because the storage space was tied up and his privacy
was improperly invaded. He was charged for the messages. Moreover, these messages injured
Plaintiff because they were frustrating, obnoxious, annoying, were a nuisance and disturbed the
solitude of Plaintiff.

Legal Claims

Count One:
Violation of the TCPA’s Prohibition Against Calling Numbers for Which the Called Party is
Charged with an Artificial or Prerecorded Voice and Use ofan ATDS

53. By placing at least seven telemarketing calls to the Plaintiff using both an ATDS
and with an artificial or prerecorded voice, Defendants, jointly and severally, violated 47 U.S.C.
§ 227(b)(1)(A) Gi).

54, This amounts to fourteen violations since Defendants committed two violations
per call. The first violation is using an ATDS to call a number for which the called party is
charged for the call. 47 U.S.C. § 227(b)(1 }{A)@iii). The second violation is by using an “artificial
or prerecorded voice” to call a number for which the called party is charged for the call. /d.

55. The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entitiés acting on Defendants’ behalf constitute at least fourteen

violations of the TCPA, 47 U.S.C. § 227(b), by making calls, except for emergency purposes, to

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 10 of 13

the telephone line of Plaintiff using an artificial or prerecorded voice and through the initiation of
calls using an ATDS to a number for which the called party is charged for the calls.

56. Asa result of Defendants’ and/or their affiliates, agents, and/or other persons or
entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(b), Plaintiff is entitled
to an award of $500 in damages for each and every violation and call made to his telephone line
which used an artificial or prerecorded voice and which was initiated using an ATDS to his
number, which is charged for the calls, in violation of the statute, pursuant to 47 U.S.C.

§ 227(b)(3)(B).

57. Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants
and/or their affiliates, agents, and/or other persons or entities acting on their behalf from
violating these provisions in 47 U.S.C. § 227(b) in the future.

58. The Defendants’ violations were knowing and/or willful. Accordingly, the

Plaintiff seeks up to treble damages of the $500 per violation award, as provided in 47 U.S.C. §

227(b)(3)(B).
Count Two:
Violation of the Pennsylvania Telemarketer Registration Act
73 Pa. Cons. Stat. § 2241
59. By placing at least seven telemarketing calls to the Plaintiff without registering as

telemarketers under Pennsylvania law, Defendants, jointly and severally, violated 73 Pa. Cons.
Stat. § 2243. Moreover, by failing to identify themselves in the messages Defendants, jointly and
severally, violated 73 Pa. Cons. Stat. § 2245.1,

60. This constitutes seven violations of the Pennsylvania Unfair Trade Practices and

Consumer Protection Law. 73 Pa. Cons. Stat. § 2246(a).

10

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 11 of 13

61. The foregoing acts and omissions of Defendants and/or their affiliates, agents,
and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple
violations of the Pennsylvania Telemarketer Registration Act (PTRA), 73 Pa. Cons. Stat. § 2241,
including by making calls to Plaintiffs number, on the Pennsylvania Do-Not-Call registry,
without registration.

62.  Asaresult of Defendants’ and/or their affiliates, agents, and/or other persons or
entities acting on their behalf’s violations of the PTRA, 73 Pa. Cons. Stat. § 2241, Plaintiff is
entitled to an award of $300 in damages for each and every call made to his telephone number in
violation of the statute, pursuant to the Pennsylvania Unfair Trade Practices and Consumer
Protection Law, 73 Pa. Cons, Stat. § 201. See 73 Pa. Cons. Stat. § 2246(a).

63. Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants
and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the PTRA in the future.

Count Three:
Violation of the TCPA’s Implementing Regulations
Codified at 47 C.F.R. § 64.1200

64. By placing at least seven telemarketing calls to the Plaintiff, whose number is on
the Do-Not-Call registry, failing to have a written Do-Not-Call policy, and failing to maintain the
Plaintiff on their Do-Not-Call list, Defendants, jointly and severally, violated 47 U.S.C. §
227(c)(5) by violating the implementing regulations codified in 47 C.F.R. § 64.1200(c) and (d).

65. This amounts to twenty-one violations since Defendants committed three

violations per call. The first violation is calling a number on the national Do-Not-Call registry.

47 C.F.R. § 64.1200(c)(2). The second violation is by calling Plaintiff without having a Do-Not-

1]

 

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 12 of 13

Call policy in place. 47 C.F.R. § 64.1200(d)(1), The third violation is by calling Plaintiff without
maintaining the Plaintiff on their internal Do-Not-Call list. 47 C.F.R. § 64.1200(d)(6).

66. The foregoing acts and omissions of Defendants and/or their affiliates, agents,
and/or other persons or entities acting on Defendants’ behalf constitute at least twenty-one
violations of the TCPA, 47 U.S.C. § 227(c), codified at 47 C.F.R. § 64.1200, by, inter alia,
refusing to scrub against the National Do-Not-Call registry, refusing to maintain Mr. Perrong’s
number on an internal Do-Not-Call list, and failing to have a Do-Not-Call policy.

67.  Asaresult of Defendants’ and/or their affiliates, agents, and/or other persons or
entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(c), Plaintiff is entitled to
an award of $500 in damages for each and every call and violation made to his telephone number
in violation of the TCPA’s implementing regulations codified at 47 C.F.R. § 64.1200, pursuant
to 47 U.S.C. § 227(c)(5)(B).

68. Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants
and/or their affiliates, agents, and/or other persons or entities acting on their behalf from
violating the TCPA, 47 U.S.C. § 227(c), by making calls in violation of any of the TCPA’s
implementing regulations in the future.

69. The Defendants’ violations were knowing and/or willful. Accordingly, the
Plaintiff secks up to treble damages of the $500 per violation award, as provided in 47 U.S.C. §
227(b)(3)(B).

Relief Sought

WHEREFORE, Plaintiff requests the following relief:

12

 

 
Case 2:20-cv-06138-WB Document1 Filed 12/16/20 Page 13 of 13

a. Injunctive relief prohibiting Defendants from calling telephone numbers
using an ATDS, sending messages using an artificial or prerecorded voice, and/or in violation of
the PTRA, and/or in violation of the TCPA’s implementing regulations.

b. Because of Defendants’ violations of the TCPA’s restrictions in 47 U.S.C.
§ 227(b), Plaintiff Perrong seeks for himself $500 in damages for each violation or—-where such
regulations were willfully or knowingly violated——up to $1,500 per violation, pursuant to 47
U.S.C. § 227(b)(3).

c. Because of Defendants’ violations of the PTRA, Plaintiff Perrong seeks
for himself $300 in damages for each violation, pursuant to 73 Pa. Cons. Stat. § 201-9.2(a).

d. Because of Defendants’ violations of the TCPA’s implementing
regulations, Plaintiff Perrong seeks for himself $500 in damages for each violation or—where
such regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to
A7 ULS.C, § 227(c\5).

e, Such other relief as the Court deems just and proper.
Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: December 15, 2020

fw” a /sf

Andrew Perrong
Plaintiff Pro-Se

1657 The Fairway #131
Jenkintown, PA 19046
Phone: 215-791-6957
Facsimile: 888-329-0305
andyperrong@gmail.com

13

 

 

 

 
